Citation Nr: 1123499	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-25 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) in excess of 4 months and 28 days, to include entitlement to an extension of the commencement date.



ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from July 2000 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Education Office at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On August 19, 2009, the RO received the Veteran's application to convert her Chapter 30 benefits (Montgomery GI Bill (MGIB)) to Chapter 33 benefits (Post-9/11 GI Bill) with a selected commencement date of August 1, 2009.  The Veteran was notified in a November 2009 letter that she had been awarded benefits under the Post-9/11 GI Bill and what remaining benefits she had.  The Board notes that at the time the Veteran elected to convert her benefits, she was in receipt of MGIB benefits.  Evidence of record establishes she had 4 months and 28 days of MGIB benefits remaining as of August 1, 2009.  

The Veteran filed a Notice of Disagreement in December 2009 in which she not only appealed the RO's decision regarding the amount of her remaining benefits, but requested a 12 month extension of her benefits (presumably her MGIB benefits).  The Board finds that the Veteran has essentially claimed an extension of the selected commencement date of August 1, 2009, for the start of her Post-9/11 GI Bill benefits.

The RO has not addressed in the first instance the Veteran's request for an extension of the August 1, 2009, commencement date, which issue the Board finds to be inextricably intertwined with the Veteran's appeal.  Remand is, therefore, warranted for the RO to address that question in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's request for an extension of the August 1, 2009, commencement date for her Post-9/11 GI Bill benefits.  

2.  Thereafter, readjudicate the issue of entitlement to more than 4 months and 28 days of Post-9/11 GI Bill benefits.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

